Citation Nr: 1526662	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, prior to March 25, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy, prior to March 25, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a combined disability rating in excess of 60 percent prior to March 25, 2014, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The April 2010 rating decision granted service connection for left upper extremity neuropathy, and assigned an initial rating of 10 percent and a combined disability rating of 60 percent.  The November 2010 rating decision continued a 20 percent rating for diabetes mellitus.   

In January 2014, the Board remanded the claims for additional development.

In May 2014, the Veteran's evaluation for diabetes mellitus was increased to 40 percent disabling, effective March 25, 2014; the evaluation for left upper extremity neuropathy was increased to 20 percent disabling, effective March 25, 2014; and the combined disability rating was determined to be 70 percent, effective March 25, 2014.

In October 2014, the Board once again remanded the claims for additional development. 

The issues of an increased rating for diabetes mellitus and of entitlement to a higher combined disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to March 25, 2014, the Veteran's service-connected left upper extremity neuropathy demonstrated mild incomplete paralysis of all radicular groups.

2.  From March 25, 2014, the Veteran's service-connected left upper extremity neuropathy does not demonstrate moderate incomplete paralysis of all radicular groups.


CONCLUSIONS OF LAW

1.  Prior to March 25, 2014, the criteria for an initial rating of 20 percent, but no greater, for left upper extremity neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2014).

2.  From March 25, 2014, the criteria for a rating in excess of 20 percent for left upper extremity neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue is in order. 

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, an initial 10 percent rating was assigned for the Veteran's left upper extremity neuropathy prior to March 25, 2014 and a 20 percent rating has been assigned as of March 25, 2014.  The RO has evaluated the left upper extremity neuropathy under Diagnostic Codes 8513-8615.  Diagnostic Code 8513 pertains to paralysis of all radicular groups and Diagnostic Code 8615 pertains to paralysis of the median nerve.  The Veteran is right-handed. 

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for major extremity and a 20 percent rating for minor extremity.  Incomplete paralysis, that is moderate, warrants a 40 percent rating for major extremity and a 30 percent rating for minor extremity.  Incomplete paralysis, that is severe, warrants a 70 percent rating for major extremity and a 60 percent rating for minor extremity.  Complete paralysis of all radicular groups, warrants a 90 percent rating for major extremity and an 80 percent rating for minor extremity.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8615, mild incomplete paralysis of the median nerve of either extremity warrants a 10 percent disability rating.  Moderate incomplete paralysis of the median nerve warrants a 20 percent rating for the nondominant hand or 30 percent for the dominant hand.  A rating of 50 percent for the dominant hand (and 40 percent for the nondominant hand) is warranted if there is severe incomplete paralysis.  A 70 percent rating for the dominant hand (or 60 percent for the nondominant hand) is warranted for complete paralysis manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

A July 28, 2009 VA outpatient treatment record noted tingling in all digits of the left hand.  The Veteran continued reporting tingling in all digits of the left hand at appointments from January 2010 to June 2011.  

On VA examination in January 2010, the Veteran reported the development of neuropathy symptoms in his left hand secondary to his service-connected diabetes mellitus.  He stated that at first, the symptoms were only numbness/tingling in all his fingers but this had progressed to a painful burning sensation.  He denied any noticeable weakness or loss of dexterity in the left hand but explained that he rarely used his left hand for any major task and therefore did not notice any deficits.  He reported the onset of symptoms in mid-2009.  

On physical examination, the Veteran was able to oppose his thumb to his fingers on the left had but had weakness with strength of opponens movement observed to be 5-/5.  He did not have any observable atrophy of the left thenar eminence or the 1st dorsal interosseous muscle.  Pin prick, light touch, vibration and temperature evaluation demonstrated decreased pin prick in the median nerve distribution on the left hand.  EMG nerve conduction testing demonstrated changes in the left hand which would be consistent with a possible distal ulnar neuropathy most likely at the wrist.  The examiner concluded that the Veteran did have left upper extremity median and ulnar nerve neuropathy.    

On VA examination conducted on March 25, 2014, the Veteran described constant pain due to his peripheral nerve condition.  Th examiner noted that paresthesias and/or dysesthesias were mild.  Numbness was reported as mild.  Left elbow flexion was 5/5.  Extension was 5/5.  Wrist flexion and extension were 5/5.  Grip strength was 5/5 and pinch (thumb to index finger) was 5/5.  The Veteran did not have muscle atrophy.  Reflexes in the biceps, triceps and brachioradialis were 2+.  There were no trophic changes attributable to the peripheral neuropathy.  The nerve groups affected were identified as the median nerve and the ulnar nerve.  The examiner noted that the median nerve was manifested by incomplete paralysis which was mild in severity.  The ulnar nerve was manifested by incomplete paralysis which was mild in severity.   There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner determined that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.

Initial Rating in Excess of 10 Percent Prior to March 25, 2014

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, prior to March 25, 2014, the RO evaluated the Veteran's left upper extremity neuropathy under Diagnostic Code 8615, which pertains to paralysis of the median nerve.  The Board, however, has considered whether another rating code is "more appropriate" than Diagnostic Code 8615.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Notably, the Board notes that the ulnar nerve has also been affected by the Veteran's left upper extremity neuropathy, and that Diagnostic Code 8513 provides for a 20 percent evaluation for mild incomplete paralysis of all radicular groups.  Diagnostic Code 8615, on the other hand provides for only a 10 percent evaluation for mild incomplete paralysis.  As outlined above, the median and ulnar nerve have been implicated in the present case, and confirmed by EMG testing.  As such, the Board finds that Diagnostic Code 8513 is more favorable to the Veteran.  Butts, supra.  As such, prior to March 25, 2014, a 20 percent evaluation is warranted for mild incomplete paralysis of all radicular groups, as the residual of the Veteran's left upper extremity neuropathy.   

Nevertheless, under either 38 C.F.R. § 4.124a, Diagnostic Code 8513 or 8615, the Board does not find that moderate incomplete paralysis is shown.  The Board acknowledges that while the Veteran has complained of constant tingling with a burning sensation in his left hand, he denied any noticeable weakness or loss of dexterity.  Moreover, muscle atrophy had not been demonstrated.  Thus, the Board finds that, prior to March 25, 2014, the Veteran's symptoms are not comparable with the criteria relating to moderate incomplete paralysis of either the median or all radicular groups.  As such, an evaluation in excess of 20 percent is not warranted.

Rating in Excess of 20 Percent from March 25, 2014

As of March 25, 2014, the RO has evaluated the Veteran's left upper extremity neuropathy under Diagnostic Code 8513 which pertains to paralysis of all radicular groups.  The Board agrees with the application of Diagnostic Code 8513 and with the 20 percent rating assigned.  The March 2014 VA examination showed repeated complaints of pain with mild numbness, but without muscle atrophy.  Physical examination showed normal strength and reflexes. There were no other pertinent physical findings, complications, signs or symptoms.  Thus, the Board finds that there is no evidence of any impairment or functional limitation that could be considered more than "mild" from March 25, 2014. 

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected left upper extremity neuropathy.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disability is considered, are more probative than his assessment of the severity of his disability, particularly as he does not address the findings necessary to evaluate the disability under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability rating contemplates his left upper extremity neuropathy symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected left upper extremity neuropathy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral for the assignment of an extraschedular rating for either disorder is not warranted.


ORDER

An initial rating of 20 percent for left upper extremity neuropathy, prior to March 25, 2014, is granted.  

A rating in excess of 20 percent for left upper extremity neuropathy, from March 25, 2014, is denied.


REMAND

The remaining claims on appeal warrant further development.

In March 2015 correspondence, the Veteran reported that the VA has "set me up with an endocrinologist for the 1st time" for treatment of his service-connected diabetes mellitus.  He stated that this appointment was scheduled for March 30, 2015.  A review of the claims folder reveals treatment records from the VA Medical Center (VAMC) in Durham, North Carolina, dating up to December 2014.  Accordingly, the Board finds that VA must attempt to obtain any outstanding VA records pertaining to treatment of the Veteran's service-connected diabetes mellitus.

The Board finds that the Veteran's claim for entitlement to a higher combined disability rating in excess of 60 percent prior to March 25, 2014, and in excess of 70 percent thereafter, is inextricably intertwined with the issue of entitlement to an increased rating for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, a decision on this claim is deferred pending the additional development necessary to adjudicate the claim for entitlement to an increased rating for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from December 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After completing the aforementioned directive, and conducting any further development deemed necessary, to potentially include obtaining a supplemental VA medical opinion to consider any new relevant evidence, readjudicate the claims in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


